DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-23, 25, 27, 28 and 30 are pending in the instant invention.  According to the Amendments to the Claims, filed July 15, 2021, claims 3, 4, 6, 9, 12, 14, 16, 24, 26 and 29 were cancelled and claim 30 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/042797, filed July 19, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/534,908, filed July 20, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    267
    169
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on July 15, 2021, is acknowledged: Group I - claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25, 27 and 30.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 19, 2021.
	Likewise, the inventor or joint inventor should further note that this invention contains claims 22 and 28, drawn to nonelected inventions, without traverse, in the reply filed on July 15, 2021.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 19, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 15, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25, 27 and 30 is contained within.

Status of Claim Rejections - 35 U.S.C. § 112(b)
	The inventor’s or joint inventor’s arguments, on page 14 of the Remarks, filed July 15, 2021, with respect to claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27, have been fully considered, but are not persuasive.  Consequently, the rejections of claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27, made in the Non-Final Rejection, mailed on February 19, 2021, are hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the phrases, suitable hydride donor, combination of a catalyst and hydrogen gas, HX (where X is a leaving group), hydride source, and removing the protecting group, respectively, would be clear to a person of skill in the art in organic chemistry.  Similarly, the inventor or joint inventor further argues that the metes and bounds of the instantly recited claims are clear and definite.

	In response to the inventor’s or joint inventor’s argument that (1) the phrases, suitable hydride donor, combination of a catalyst and hydrogen gas, HX (where X is a leaving group), hydride source, and removing the protecting group, respectively, would be clear to a person of skill in the art in organic chemistry, and that (2) the metes and bounds of the instantly recited claims are clear and definite, the examiner respectfully disagrees, since 35 U.S.C. § 112(b) requires that the claims particularly point out the subject matter that the inventor or joint inventor regards as the invention.
	Likewise, the inventor or joint inventor should further note that [A] claim referring to the specification is improper.  {See Ex parte Fressola, 27 USPQ 2d 1608 (BPAI 1993)}.
	Next, the inventor or joint inventor should further note that [W]hen the scope of the claims can’t be determined when considered in light of the specification, a rejection under 35 U.S.C. § 112(b) is proper.  {See In re Wiggins, 488 F.2d 538, 179 USPQ 421 (CCPA 1973)}.
	Then, the inventor or joint inventor should further note that [A]s the statutory language of particular[ity] and distinct[ness] indicates, claims are required to be cast in clear terms, as opposed to ambiguous, vague or indefinite terms.  It is the claims that notify the public of what is within the protections of the patent and what is not.  {See Merrill v. Yeomans, 94 US 568, 573-74 (1876); United Carbon Co. v. Binney & Smith Co., 317 US 228, 236, 55 USPQ 381 (1942)}.
	Moreover, the inventor or joint inventor should further note that [T]he USPTO may properly reject a patent invention claim as indefinite for failure to meet statutory requirements of 35 U.S.C. § 112(b) if the PTO identifies ways in which claim language is ambiguous, vague, incoherent, opaque or otherwise unclear in describing and defining the claimed invention, and if the inventor or joint inventor thereafter fails to provide satisfactory response by, for example, modifying language, providing separate definition of unclear language, or if appropriate, persuasive explanation as to why language is not unclear, since this prima facie case determination is grounded both in the PTO’s responsibility to examine a claim to ensure that it particularly points out and distinctly claims subject matter and in examination’s attendant interactive process.  {See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014)}.
	Furthermore, the inventor or joint inventor should also note that [R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the inventor or joint inventor to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112(b) as indefinite.  {See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008)}.
	Also, the inventor or joint inventor should further note that it is well established that the specification cannot impose a further limitation upon the plain meaning of the claim language.  As stated in the Supreme Court, [S]ome persons seem to suppose that a claim in a patent is like a nose of wax, which may be turned and twisted in any direction by merely referring to the specification, so as to make it include something more than or something different from what its words express.  The context may undoubtedly be resorted to, and often is resorted to, for the purpose of better understanding the meaning of the claim, but not for the purpose of changing it and making it different from what it is.  The claim is a statutory requirement, prescribed for the very purpose of making the patentee define precisely what his invention is, and it is unjust to the public, as well as an evasion of the law, to construe it in a manner different from the plain meaning of its terms.  {See White v. Dunbar, 119 US 47, 51-52, 1886 CD 494, 497-498 (1886)}.
	As a result of the Amendments to the Claims, filed July 15, 2021, and to clarify the record, the original rejections, made in the Non-Final Rejection, mailed on February 19, 2021, is amended below, in the section entitled New Claim Rejections - 35 U.S.C. § 112(b), to encompass new claim 30.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for the preparation of a compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
wherein the process comprises the following steps:

a)	reacting Compound 1 of the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 1

with a Compound 2 of the formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Compound 2
	wherein:
		R1 is halogen or OC(O)CH3;

in the presence of an acid and a solvent, to afford Compound 3 of the formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 3;

b)	reacting Compound 3 above with a compound of the formula:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein:
	R2 is H or C1-C6 alkyl; and
	R3 is H or C1-C6 alkyl;

in the presence of a Lewis acid, followed by (a) sodium borohydride, (b) Pt/Al in the presence of hydrogen gas, or (c) Pd/C in the presence of hydrogen gas, to afford Compound 4 of the formula:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Compound 4
wherein:
	X is halogen, sulfate, tartrate, or citrate;

c)	reacting Compound 4 above with (a) sodium hydroxide, followed by methanesulfonic acid, in the presence of dichloromethane, or (b) sulfuric acid in the presence of isopropyl alcohol, to afford Compound 5 of the formula:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Compound 5
wherein:
	X is halogen, sulfate, tartrate, or citrate;


d)	reacting Compound 5 above with Compound 6 of the formula:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Compound 6

in the presence of triacetoxyborohydride and a solvent, to afford Compound 7 of the formula:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Compound 7;

e)	reacting Compound 7 above with an acid, in the presence of hydroxylamine, or a salt thereof, and a solvent, to afford Compound 8 of the formula:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Compound 8;

f)	reacting Compound 8 above with an acid or a base, followed by heating the reaction mixture to a temperature in the range of 45ºC-70ºC, in the presence of a solvent or solvent mixture, to afford Compound 9 of the formula:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Compound 9;

g)	reacting Compound 9 above with Pd/C in the presence of hydrogen gas, followed by an acid, to afford Compound 10 of the formula:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Compound 10
wherein:
	X is halogen; and

h)	reacting Compound 10 above with Compound 11a of the formula:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Compound 11a;
wherein:
	X is halogen, 1-methylimidazole, or OR; and
	R is alkyl, aryl, a phosphate ester, or a sulfate ester;

in the presence of a solvent or solvent mixture, to afford the compound of formula (I) above.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step a): 

	R1 is OC(O)CH3; and
	the acid is a mineral acid or an organic acid selected from the group consisting of methanesulfonic acid, ethanesulfonic acid, and camphorsulfonic acid.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step a): 

	the acid is a Lewis acid selected from the group consisting of LiX and BF3-etherate; and
	X is halogen.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step a), the solvent is selected from the group consisting of dichloromethane, dichloroethane, chloroform, carbon tetrachloride, diethyl ether, methyl tert-butyl ether, and tetrahydrofuran, or a mixture thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step b), X is citrate.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with any one of the following recitations:

The process according to Claim 1, wherein in step c):

(a)	the ratio of methanesulfonic acid to dichloromethane is 1 mL:21.4 mL; or
(b)	the ratio of sulfuric acid to isopropyl alcohol is 1 mL:588 mL.

	The process according to Claim 1, wherein, in step c), Compound 4 is reacted with sulfuric acid in the presence of isopropyl alcohol.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step c), X is sulfate.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step e), the acid is trifluoroacetic acid and the solvent is toluene.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step e), the solvent or solvent mixture is selected from the group consisting of diethyl ether, n-heptane, isopropyl acetate, methyl tert-butyl ether, N,N-dimethylformamide, N-methyl-2-pyrrolidone, tetrahydrofuran, and toluene, or a mixture thereof.

	Appropriate correction is required.


	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step e), the process further comprises crystallizing Compound 9 from a solvent mixture of isopropyl acetate and n-heptane.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step b), Compound 3 is reacted with HN(R2)(R3) in the presence of (b) Pt/Al in the presence of hydrogen gas, or (c) Pd/C in the presence of hydrogen gas.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step g), X is Br.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step h), X is 1-methylimidazole.

	Appropriate correction is required.


	Claim 21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step h), the process further comprises crystallizing the compound of formula (I) from a solvent mixture of 2-methyltetrahydrofuran and n-heptane.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 18, wherein in step b), Compound 3 is reacted with HN(R2)(R3) in the presence of (b) Pt/Al in the presence of hydrogen gas, or (c) Pd/C in the presence of hydrogen gas.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein the process comprises the following steps:

a)	reacting Compound 1 of the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 1

with a Compound 2 of the formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Compound 2
	wherein:
		R1 is halogen or OC(O)CH3;

in the presence of a solvent selected from the group consisting of dichloromethane, dichloroethane, chloroform, carbon tetrachloride, diethyl ether, methyl tert-butyl ether, and tetrahydrofuran, or a mixture thereof, and (a) an acid selected from the group consisting of methanesulfonic acid, ethanesulfonic acid, and camphorsulfonic acid, or (b) a Lewis acid selected from the group consisting of LiX and BF3-etherate, wherein X is halogen, to afford Compound 3 of the formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 3;

b)	reacting Compound 3 above with a compound of the formula:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein:
	R2 is H or C1-C6 alkyl; and
	R3 is H or C1-C6 alkyl;

in the presence of a Lewis acid, followed by (a) sodium borohydride, (b) Pt/Al in the presence of hydrogen gas and tetrahydrofuran, or (c) Pd/C in the presence of hydrogen gas and methanol, to afford Compound 4 of the formula:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Compound 4
wherein:
	X is halogen, sulfate, tartrate, or citrate;

c)	reacting Compound 4 above with (a) sodium hydroxide, followed by methanesulfonic acid, in the presence of dichloromethane, wherein the ratio of methanesulfonic acid to dichloromethane is 1 mL:21.4 mL, or (b) sulfuric acid in the presence of isopropyl alcohol, wherein the ratio of sulfuric acid to isopropyl alcohol is 1 mL:588 mL, to afford Compound 5 of the formula:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Compound 5
wherein:
	X is sulfate;

d)	reacting Compound 5 above with Compound 6 of the formula:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Compound 6

in the presence of triacetoxyborohydride and a solvent, to afford Compound 7 of the formula:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Compound 7;

e)	reacting Compound 7 above with trifluoroacetic acid, in the presence of hydroxylamine, or a salt thereof, and toluene, to afford Compound 8 of the formula:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Compound 8;

f)	reacting Compound 8 above with an acid or a base, followed by heating the reaction mixture to a temperature in the range of 45ºC-70ºC, in the presence of a solvent or solvent mixture, wherein the solvent or solvent mixture is selected from the group consisting of diethyl ether, n-heptane, isopropyl acetate, methyl tert-butyl ether, N,N-dimethylformamide, N-methyl-2-pyrrolidone, tetrahydrofuran, and toluene, or a mixture thereof, and crystallizing the crude solid from a solvent mixture of isopropyl acetate and n-heptane, to afford Compound 9 of the formula:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Compound 9;

g)	reacting Compound 9 above with Pd/C in the presence of hydrogen gas, followed by an acid, to afford Compound 10 of the formula:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Compound 10
wherein:
	X is Br; and

h)	reacting Compound 10 above with Compound 11a of the formula:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Compound 11a;
wherein:
	X is 1-methylimidazole;

in the presence of diphenyl phosphoryl chloride and a solvent or solvent mixture, to afford the compound of formula (I) above.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25, 27 and 30 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable hydride donor, in claim 1, with respect to step b), is a relative phrase which renders the claim indefinite.  The phrase, suitable hydride donor, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, suitable hydride donor, as NaBH4; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, suitable hydride donor, with respect to step b).
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that the phrase, combination of a catalyst and hydrogen gas, in claim 1, with respect to step b), is a relative phrase which renders the claim indefinite.  The phrase, combination of a catalyst and hydrogen gas, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, combination of a catalyst and hydrogen gas, as Pt/Al or Pd/C and hydrogen gas; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, combination of a catalyst and hydrogen gas, with respect to step b).
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that the phrase, inorganic or organic counter ion, in claim 1, with respect to X, is a relative phrase which renders the claim indefinite.  The phrase, inorganic or organic counter ion, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, inorganic or organic counter ion, as halogen, sulfate, tartrate, or citrate; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, inorganic or organic counter ion, with respect to X.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this section of the rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, 2HX, with respect to Compound 5, where X is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted (3aR,7aS)-octahydro-1H-benzo[d]imidazole.  Consequently, since incomplete valences are not permitted in the structure of Compound 5, an essential portion of Compound 5 is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of Compound 5.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25, 27 and 30 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, hydride source, in claim 1, with respect to step d), is a relative phrase which renders the claim indefinite.  The phrase, hydride source, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 4, uses open language, such as such as, to define the phrase, hydride source, as triacetoxyborohydride; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, hydride source, with respect to step d).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 27 and 30 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, removing the protecting group, in claim 1, with respect to step g), is a relative phrase which renders the claim indefinite.  The phrase, removing the protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the phrase, removing the protecting group, as hydrogenation with Pd/C, which can be isolated as the free base or a mono or bis salt formed by reacting with an acid; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a]-[1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, removing the protecting group, with respect to step g).
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 1 also recites the limitation, 2HX, with respect to Compound 10, where X is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolidine.  Consequently, since incomplete valences are not permitted in the structure of Compound 10, an essential portion of Compound 10 is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of Compound 10.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, leaving group, in claim 1, with respect to X in step h), is a relative phrase which renders the claim indefinite.  The phrase, leaving group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 6, uses open language, such as such as, to define the phrase, leaving group, as halogen, nitrogen, or OR; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxo-pyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, leaving group, with respect to X in step h).
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 1, 2, 5, 7, 8, 11, 13, 15, 17-21, 23, 25, 27 and 30 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, appropriate acid/solvent mixture, in claim 1, with respect to step c), is a relative phrase which renders the claim indefinite.  The phrase, appropriate acid/solvent mixture, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, appropriate acid/solvent mixture, as MSA/DCM; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo-[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, appropriate acid/solvent mixture, with respect to step c).
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.


	Claims 1, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, leaving group, in claim 1, with respect to R1, is a relative phrase which renders the claim indefinite.  The phrase, leaving group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, leaving group, as halogen, OAc, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, leaving group, with respect to R1.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 7 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, other ethereal solvents, is a relative phrase which renders the claim indefinite.  The phrase, other ethereal solvents, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, other ethereal solvents.  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, other ethereal solvents.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 8 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the limitation, The process according to Claim 1, wherein Compound 4 is the free base, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]-triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).  According to claim 1, Compound 4 is recited as an HX salt, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, other ethereal solvents, is a relative phrase which renders the claim indefinite.  The phrase, other ethereal solvents, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, other ethereal solvents.  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, other ethereal solvents.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 23 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 23 recites the limitation, The process according to Claim 18, wherein the activating reagent in step b) is… and the base in step b) is…, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 18, for this limitation, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).  According to claim 1, step b neither recites an activating reagent, nor a base, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending or cancelling the claim, to overcome this rejection.

	Claim 25 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 25 recites the limitation, The process according to Claim 18, wherein the thiolating reagent in step b) is… and the reducing agent in step c) is…, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 18, for this limitation, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)-acetamide of formula (I).  According to claim 1, (1) a thiolating agent is not recited, and (2) a reducing agent is not recited, with regard to step b) and step c), respectively, of the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]-triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending or cancelling the claim, to overcome this rejection.

	Claim 27 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 27 recites the limitation, The process according to Claim 18, wherein compound 6 is crystallized from a hydrocarbon such as hexane, cyclohexane, or n-heptane, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 18, for this limitation, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).  According to claim 18, Compound 6 is not recited, with respect to step b of the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending or cancelling the claim, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 27 recites the broad limitation, hydrocarbon, and the claim also recites hexane, cyclohexane, and n-heptane, respectively, which are the narrower statements of the limitation.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending or cancelling the claim, to overcome this section of the rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 15, 2021, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624